Citation Nr: 0730933	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  02-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from June 1957 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas - which, in relevant part, denied the 
veteran's claim for PTSD.

In March 2003, to support his claim, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  

In a September 2003 decision, the Board denied the veteran's 
additional claim for service connection for hypertension - 
while remanding his PTSD claim to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  The AMC completed the 
additional development as directed, continued to deny this 
claim, and returned the case to the Board for further 
appellate review.

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical and other evidence of record does not 
establish the veteran has PTSD as a result of any incident 
during his military service.

CONCLUSION OF LAW

The veteran does not have PTSD from a disease or injury 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duty to assist the veteran in the development 
of a claim.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 
2006), and the implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).



In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show the error was harmless.  Id.; see, too 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
Overton v. Nicholson, 20 Vet. App. 427, 436 (2006).

There is no indication in the file the veteran received a 
VCAA letter prior to the initial, unfavorable, decision 
concerning his claim.  Nevertheless, a May 2004 AMC letter, 
issued pursuant to the Board's September 2003 remand, 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and to 
submit any further evidence that was relevant to his claim.  
Naturally, since that letter was issued prior to the Court's 
decision in Dingess/Hartman, the letter did not also inform 
him how downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations.  But the June 2007 SSOC included this 
additional information, as part of the AMC's de novo review 
of the veteran's claim based on any additional evidence that 
had been obtained since the initial rating decision in 
question, SOC, and any prior SSOC.  See Prickett, 20 Vet. 
App. at 376; Dingess/Hartman, 19 Vet. App. at 493.  Further, 
neither the veteran nor his representative has cited or 
claimed any prejudice as a result of that omission.  
See Sanders, Simmons, both supra.  And in any event the Board 
is denying the underlying claim for service connection, 
thereby rendering moot these downstream disability rating and 
effective date elements.  Thus, the Board finds that the 
May 2004 letter substantially complied with the VCAA's notice 
requirements.  See 38 C.F.R. § 3.159(b)(1) (2007).



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, the information provided by the U. 
S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the Center for Unit Records Research (CURR)), and 
the transcript of the veteran's hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claim on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Governing Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disability was 
incurred in service.  38 C.F.R. § 3.303(d).



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a link or causal nexus between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  38 C.F.R. § 4.125 (2007); see generally Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records, such as through the JSRRC.  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor(s) is (are) combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2007); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  See also VA O.G.C. Prec. Op. No. 12-99 (Oct. 18, 
1999), noting that determinations under section 1154(b) as to 
combat involvement are made on a 
case-by-case basis.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki, 6 Vet. App. 
at 98.

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.

Analysis

In his written submissions in support of his claim, the 
veteran asserted that shortly after his arrival in Vietnam, 
his entire unit was wiped out.  At the hearing, however, the 
stressor he described occurred at DaNang, Vietnam, while he 
was in a vehicle, which was traveling with approximately five 
or six other vehicles, inside the perimeter when incoming 
fire killed two troops.  He did not know their names, as they 
were not in his unit.  Transcript, p. 5.  He conceded that - 
due to the passage of time, he could not recall specific 
names or dates.  Transcript, p. 3.

As for the first element required to show entitlement to 
service connection for PTSD, a diagnosis of this condition in 
accordance with DSM-IV, the evidence is somewhat equivocal.  
At the veteran's initial in-take screening, a VA licensed 
social worker diagnosed rule out PTSD.  In May 2001, however, 
after the veteran had told a psychiatrist what his symptoms 
were, the examiner rendered an Axis I diagnosis of mood 
disorder not otherwise specified, marijuana abuse versus 
dependence, and rule out alcohol abuse/dependence.  The 
examiner noted that the further evaluation was needed to 
clarify the substance-use issues.

A clinical psychologist evaluated the veteran the next day 
and observed he was noticeably vague during the interview and 
appeared to minimize his history of substance abuse.  In July 
2001, his treating psychiatrist assessed the same diagnosis 
as that of May 2001, which did not include a diagnosis of 
PTSD.  The examiner recommended anger and stress management 
groups.

In a March 2002 letter, however, the treating psychiatrist 
noted that the veteran's then current diagnosis was PTSD, and 
that he was diagnosed with PTSD symptoms in May 2001.  A 
September 2002 note by a psychiatry resident noted the 
veteran as having a PTSD mood disorder not otherwise 
specified without explanation, and the treating psychiatrist 
signed off on the assessment.

So all of this evidence considered, it is just as likely as 
not the veteran has the requisite DSM-IV diagnosis of PTSD.  
See 38 C.F.R. § 3.102 and Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (requiring VA adjudicators to resolve all 
reasonable doubt, concerning any material issue, in the 
veteran's favor).  But still, the Board finds the 
preponderance of the evidence unfavorable to the claim as a 
whole, as the veteran's alleged stressor has not been 
confirmed to support his PTSD diagnosis.

VA treatment entries note the veteran told his care providers 
that he served two tours in Vietnam.  His service personnel 
records, however, only document one tour of approximately two 
weeks' duration in July 1970, when he was air evacuated out 
of the theater for in-patient treatment of his chronic 
bilateral foot disability, for which he eventually was 
discharged from the military.

The veteran was assigned to the H&HS-1, MWHG-1, 1st MAW, 
while in Vietnam.  The JSRRC's search of the unit's records 
for the period July 1st to 31st, 1970, at DaNang revealed 
there were no hostile or non-hostile casualties.  The record 
on appeal thus shows the DSM-IV diagnosis of PTSD was 
predicated on the veteran's account of a stressor in service 
that remains unsubstantiated.  And the Board is not bound to 
accept medical opinions that, as here, are based on history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises.  See Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  Moreover, the Board is not required to 
accept a physician's diagnosis "[j]ust because a physician or 
other health care professional accepted the appellant's 
description of his experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  

So while it is impermissible for the Board to determine the 
veteran does not have PTSD when, as here, there is a 
diagnosis of this condition in the record, it is perfectly 
acceptable for the Board to question the underlying basis of 
this diagnosis because that is a factual (not medical) 
determination.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim and must deny it.  
38 C.F.R. §§ 3.303, 3.304(f) (2007).  In reaching the 
conclusion above the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is inapplicable in this appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


